                        Case 1:21-mj-00277-RMM Document 1 Filed 03/04/21 Page 1 of 1
  AO 91 (Rev. 11/11) Criminal Complaint


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                            District of &ROXPELD
                    United States of America
                                v.                                    )
                                                                      )
                      Kevin Francisco Cordon                          )      Case No.
                       DOB: XX/XX/XXXX                                )
                                                                      )
                        Sean Carlo Cordon                             )
                       DOB: XX/XX/XXXX                                )
                            Defendant(s)


                                                    CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
  On or about the date(s) of                     January 6, 2021             in the county of                                 in the
                           LQWKH'LVWULFWRI      &ROXPELD , the defendant(s) violated:
               Code Section                                                     Offense Description
Defendant Kevin Francisco Cordon - 18 U.S.C. § 1512(c)(2) - Obstruction of Justice/Congress, 18 U.S.C. §§ 1752(a)(1) and (2) -
Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority, and 40 U.S.C. §§ 5104(e)(2)(D) and
(G) - Violent Entry and Disorderly Conduct on Capitol Grounds.

Defendant Sean Carlo Cordon - 18 U.S.C. §§ 1752(a)(1) and (2) - Knowingly Entering or Remaining in any Restricted Building or
Grounds Without Lawful Authority, and 40 U.S.C. §§ 5104(e)(2)(D) and (G) - Violent Entry and Disorderly Conduct on Capitol Grounds.



           This criminal complaint is based on these facts:
    6HHDWWDFKHGVWDWHPHQWRIIDFWV




           9
           u   Continued on the attached sheet.


                                                                                                Complainant’s signature

                                                                                      Shane M. Andersen, Special Agent
                                                                                                Printed name and title

  $WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
  E\WHOHSKRQH
                                                                                                           2021.03.04
  Date:                                                                                                    16:41:11 -05'00'
                    03/04/2021
                                                                                                   Judge’s signature

  City and state:                         :DVKLQJWRQ'&                     Robin M. Meriweather, U.S. Magistrate Judge
                                                                                                Printed name and title
